DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 11-31 remain pending. 
(b) Claims 1-10 are canceled by the applicant without prejudice.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 03/26/2019, 03/26/2019, and 04/15/2019 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-17 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A claim is indefinite when it contains words or phrases whose meaning is unclear. 
(a) Regarding Claim 15, the term “the body of the user” lacks antecedent basis.
The Examiner cannot find a previous introduction of “a body of the user.”
(b) Regarding Claim 16, the term “the lighting” lacks antecedent basis. The Examiner cannot find a previous introduction of “a lighting.”
(c) Regarding Claim 17, the term “the lighting” lacks antecedent basis. The Examiner cannot find a previous introduction of “a lighting.”
(d) Regarding Claim 24, the term “the lighting” lacks antecedent basis. The Examiner cannot find a previous introduction of “a lighting.”
(e) Regarding Claim 25, the term “the lighting” lacks antecedent basis. The Examiner cannot find a previous introduction of “a lighting.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-31 are rejected under 35 U.S.C. 103 as being unpatentable over Visconti et al. U.S. P.G. Publication 2011/0213511 (hereinafter, Visconti), in view of Prinz U.S. P.G. Publication 2019/0061772 (hereinafter, Prinz).
Regarding Claim 11, Visconti teaches a method for operating a motor vehicle (method for operating the vehicle (i.e., driver operating the vehicle), Visconti, Paragraph 0027), the method comprising: 
-determining, by a control device, a first index value from vital physiological data that is recorded by a sensor device at a first point in time, the vital physiological data being received from the sensor device and the vital physiological data describing a physiological parameter relating to a user of the motor vehicle (vehicle’s control unit records a first set of physiological data over a first interval from sensor devices which relate to the operator of the vehicle, Visconti, Paragraphs 0031-0035 and 0025 and Figure 1); …
-determining, by the control device, a second index value from the vital physiological data recorded by the sensor device at the second point in time (vehicle’s control unit records a second set of physiological data over a second interval from sensor devices which relate to the operator of the vehicle, Visconti, Paragraphs 0031-0035 and 0025 and Figure 1); 
-comparing, by the control device, the first index value and the second index value to provide a result of the comparing that describes a physiological state of the user (comparing the first and second values to determine the physiological state of the driver, Visconti, Paragraphs 0032-0035 and 0037-0039);  Atty. Dkt. No. 4557.1350001- 5 -Dr. Torsten SCHON Application No. To Be Assigned 
-determining, by the control device, using the result of the comparing, whether the second index value meets an efficacy criterion describing a preset degree of improvement in the physiological state of the user brought about by the activated first actuator function (comparing the first and second value to determine if the driver trends to satisfaction or dissatisfaction (i.e., meets an efficacy criterion or value), wherein the first actuator function may be increasing or decreasing the response of the car (i.e., actuator of steering, such as power steering, changing the sensitivity of the power steering), Visconti, Paragraphs 0032-0035 and 0036-0039); and 
-if the second index value meets the efficacy criterion, activating, by the control device, the first actuator function once another index value that describes the physiological state of the user has been identified (if the second index meets the efficacy criteria (i.e., satisfaction value) then activating a first actuator such as increasing or decreasing the response of the car (e.g., power steering), moreover meeting the value of either the first, second, or third index value can indicate a state of the user such as being alert or not alert, Visconti, Paragraphs 0032-0033 and 0037-0039).
	Visconti does not teach the method to include selecting, by the control device, a first actuator of the motor vehicle from a plurality of actuators based on the first index value; generating, by the control device, a first actuator signal that describes an activation of a first actuator function that is to be carried out by the first actuator; transmitting, by the control device, the first actuator signal to the first actuator, wherein the sensor device records vital physiological data about the user at a second point in time after the first actuator function has been activated by the sensor device.
	Prinz teaches a vehicle system which monitors the state of health of a vehicle occupant (Prinz, Paragraphs 0095-0098). Based on the measured state of health of a vehicle occupant (i.e., a first measurement value), the vehicle can actuate an action such as playing certain music, adjusting the sound, or entering an emergency vehicle control, this is completed via the control system transmitting a signal to the actuator (e.g., music player or vehicle physical control system) (Prinz, Paragraphs 0060, 0077 and 0091-0098).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Visconti to include selecting, by the control device, a first actuator of the motor vehicle from a plurality of actuators based on the first index value; generating, by the control device, a first 
	It would have been obvious because monitoring the health state of a vehicle occupant can ensure the vehicle is operated safely at all times, wherein the vehicle may take control to protect the driver if the health state of the driver is not proficient to drive (Prinz, Paragraphs 0091-0092).
Regarding Claim 12, Visconti, as modified, teaches the method of claim 11, further comprising: 
-if the second index value does not meet the efficacy criterion, selecting, by the control device, a second actuator function of a corresponding actuator comprising the first actuator or a different actuator of the motor vehicle (if the second index does not meet the efficacy criteria (i.e., satisfaction value) then activating an actuator such as increasing or decreasing the response of the car (e.g., power steering), Visconti, Paragraphs 0042, 0032-0035, and 0036-0039); 
-generating, by the control device, a second actuator signal that describes an activation of the second actuator function selected; transmitting, by the control device, the second actuator signal to the corresponding actuator (control device generates a signal and transmitted to the vehicle a signal to actuate an actuator such as an actuator for increasing or decreasing the response of the car (e.g., power steering), Visconti, Paragraphs 0042, 0032-0035, and 0036-0039); 
(vehicle’s control unit records another set (e.g., third) of physiological data over another interval from sensor devices which relate to the operator of the vehicle, Visconti, Paragraphs 0042, 0031-0035, and 0025 and Figure 1); and 
-using the third index value and at least one of the first index value and the second index value, determining, by the control device, whether the third index value meets the efficacy criterion or whether the second actuator function brings about a greater degree of improvement than the first actuator function; and if the second actuator function brings about the greater degree of improvement (comparing the first, second, etc. values to determine if the driver trends to satisfaction or dissatisfaction (i.e., meets an efficacy criterion or value), wherein the actuator function may be increasing or decreasing the response of the car (i.e., actuator of steering, such as power steering, changing the sensitivity of the power steering), Visconti, Paragraphs 0042, 0032-0035, and 0036-0039), Atty. Dkt. No. 4557.1350001- 6-Dr. Torsten SCHON Application No. To Be Assigned 
-activating, by the control device, the second actuator function once an additional index value that describes the physiological state of the user has been identified (if the index value meets the efficacy criteria (i.e., satisfaction value) then activating a first actuator such as increasing or decreasing the response of the car (e.g., power steering), moreover meeting the value of either the first, second, or third index value can indicate a state of the user such as being alert or not alert, Visconti, Paragraphs 0032-0035 and 0036-0039)
Regarding Claim 13, Visconti, as modified, teaches the method of claim 11, further comprising: … providing, by the control device, an assignment rule by assigning a plurality of actuator functions to one physiological state for the user; and personalizing, by the control device, the assignment rule based on the identity of the user established (personalizing the actions taken based on rule based conditions (e.g., actions based on user and driving conditions), Visconti, Paragraph 0036-0039).
	Visconti does not teach the method to include establishing, by the control device, an identity of the user.
	Prinz teaches a vehicle system which can store the physiological parameters and access medical data of the end user (e.g., driver) (Prinz, Paragraphs 0020 and 0042). In other words, Prinz teaches a controller system which is capable of identifying a user (Prinz, Paragraphs 0042 and 0020).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Visconti to include establishing, by the control device, an identity of the user.
	It would have been obvious because being able to identify a user allows for the access of data such as medical data (e.g., age, sex, body weight, etc.), this allows the vehicle to more accurately determine if the occupant is fit to operate a vehicle (Prinz, Paragraphs 0042 and 0091-0092).
Regarding Claim 14, Visconti, as modified, teaches the method of claim 13.
the establishing of the identity of the user comprises identifying the identity of the user based on a user profile that is stored on a data server that is located outside of the motor vehicle.
	Prinz teaches a controller system which is capable of identifying a user (Prinz, Paragraphs 0042 and 0020). Moreover, Prinz teaches a vehicle system which can store the physiological parameters and access medical data of the end user (e.g., driver) from a cloud system (i.e., server) (Prinz, Paragraphs 0074, 0020, and 0042 and Figure 1).
Regarding Claim 15, Visconti, as modified, teaches the method of claim 11, wherein the sensor device is configured as a sensor device of a wearable accessory, which is configured to be worn on the body of the user (sensors are measured directly on the driver’s body, thus a type of wearable accessory, Visconti, Paragraphs 0028-0029 and Figure 1). (It shall be noted that Prinz also teaches wearable sensors – see Prinz, Paragraph 0114).
Regarding Claim 16, Visconti, as modified, teaches the method of claim 11.
	Visconti does not teach the method to include the selecting of the first actuator function comprises selecting an actuator action from one of: activating a massage function via a motor vehicle seat, playing an audio file, playing a preset music genre, setting the lighting via a lighting device of the motor vehicle, and displaying a stop recommendation via a screen of the motor vehicle.
	Prinz teaches a vehicle system which monitors the state of health of a vehicle occupant (Prinz, Paragraphs 0095-0098). Based on the measured state of health of a vehicle occupant (i.e., a first measurement value), the vehicle can actuate an action (Prinz, Paragraphs 0060, 0077 and 0091-0098).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Visconti to include the selecting of the first actuator function comprises selecting an actuator action from one of: activating a massage function via a motor vehicle seat, playing an audio file, playing a preset music genre, setting the lighting via a lighting device of the motor vehicle, and displaying a stop recommendation via a screen of the motor vehicle as taught by Prinz.
	It would have been obvious because monitoring the health state of a vehicle occupant can ensure the vehicle is operated safely at all times or at least try to reduce the stress of the driver (Prinz, Paragraphs 0091-0098).
Regarding Claim 17, Visconti, as modified, teaches the method of claim 12.
	Visconti does not teach the method to include the selecting of the second actuator function comprises selecting an actuator action from one of: activating a massage function via a motor vehicle seat, playing an audio file, playing a preset music genre, setting the lighting via a lighting device of the motor vehicle, and displaying a stop recommendation via a screen of the motor vehicle.
	Prinz teaches a vehicle system which monitors the state of health of a vehicle occupant (Prinz, Paragraphs 0095-0098). Based on the measured state of health of a vehicle occupant (i.e., a first measurement value), the vehicle can actuate an action such as playing certain music, adjusting the sound, entering an emergency vehicle control, or change the lighting, (Prinz, Paragraphs 0060, 0077 and 0091-0098).

It would have been obvious because monitoring the health state of a vehicle occupant can ensure the vehicle is operated safely at all times or at least try to reduce the stress of the driver (Prinz, Paragraphs 0091-0098).
Regarding Claim 18, Visconti teaches a control device, comprising: 
-a microcontroller or a microchip, having at least one processor (processor systems, Visconti, Paragraph 0025), wherein the at least one processor is configured to: 
-determine a first index value from vital physiological data that is recorded by a sensor device at a first point in time, the vital physiological data being received from the sensor device and the vital physiological data describing a physiological parameter relating to a user of a motor vehicle (vehicle’s control unit records a first set of physiological data over a first interval from sensor devices which relate to the operator of the vehicle, Visconti, Paragraphs 0031-0035 and 0025 and Figure 1); 
…
-determine a second index value from the vital physiological data recorded by the sensor device at the second point in time (vehicle’s control unit records a second set of physiological data over a second interval from sensor devices which relate to the operator of the vehicle, Visconti, Paragraphs 0031-0035 and 0025 and Figure 1);  Atty. Dkt. No. 4557.1350001- 8 -Dr. Torsten SCHON Application No. To Be Assigned 
-compare the first index value and the second index value to provide a result of the comparing that describes a physiological state of the user (comparing the first and second values to determine the physiological state of the driver, Visconti, Paragraphs 0032-0035 and 0037-0039); 
-determine, using the result of the comparing, whether the second index value meets an efficacy criterion describing a preset degree of improvement in the physiological state of the user brought about by the activated first actuator function (comparing the first and second value to determine if the driver trends to satisfaction or dissatisfaction (i.e., meets an efficacy criterion or value), wherein the first actuator function may be increasing or decreasing the response of the car (i.e., actuator of steering, such as power steering, changing the sensitivity of the power steering), Visconti, Paragraphs 0032-0035 and 0036-0039); and 
-if the second index value meets the efficacy criterion, activate the first actuator function once another index value that describes the physiological state of the user has been identified (if the second index meets the efficacy criteria (i.e., satisfaction value) then activating a first actuator such as increasing or decreasing the response of the car (e.g., power steering), moreover meeting the value of either the first, second, or third index value can indicate a state of the user such as being alert or not alert, Visconti, Paragraphs 0032-0033 and 0037-0039).
Visconti does not teach the control device to select a first actuator of the motor vehicle from a plurality of actuators based on the first index value; generate a first actuator signal that describes an activation of a first actuator function that is to be carried out by the first actuator; transmit the first actuator signal to the first actuator, wherein the sensor device records vital physiological data about the user at a second point in time after the first actuator function has been activated by the sensor device.
	Prinz teaches a vehicle system which monitors the state of health of a vehicle occupant (Prinz, Paragraphs 0095-0098). Based on the measured state of health of a vehicle occupant (i.e., a first measurement value), the vehicle can actuate an action such as playing certain music, adjusting the sound, or entering an emergency vehicle control, this is completed via the control system transmitting a signal to the actuator (e.g., music player or vehicle physical control system) (Prinz, Paragraphs 0060, 0077 and 0091-0098).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control device of Visconti to select a first actuator of the motor vehicle from a plurality of actuators based on the first index value; generate a first actuator signal that describes an activation of a first actuator function that is to be carried out by the first actuator; transmit the first actuator signal to the first actuator, wherein the sensor device records vital physiological data about the user at a second point in time after the first actuator function has been activated by the sensor device as taught by Prinz.
	It would have been obvious because monitoring the health state of a vehicle occupant can ensure the vehicle is operated safely at all times, wherein the vehicle may take control to protect the driver if the health state of the driver is not proficient to drive (Prinz, Paragraphs 0091-0092)
Regarding Claim 19, the Applicant’s claim has similar limitations to claim 12 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 12.
Regarding Claim 20, the Applicant’s claim has similar limitations to claim 13 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 13.
Regarding Claim 21, Visconti teaches a control device comprising a microcontroller or a microchip, having at leat one processor (processor systems, Visconti, Paragraph 0025), wherein the at least one processor is configured to: 
-determine a first index value from vital physiological data that is recorded by a sensor device at a first point in time, the vital physiological data being received from the sensor device and the vital physiological data describing a physiological parameter relating to a user of a motor vehicle (vehicle’s control unit records a first set of physiological data over a first interval from sensor devices which relate to the operator of the vehicle, Visconti, Paragraphs 0031-0035 and 0025 and Figure 1); 
…
-determine a second index value from the vital physiological data recorded by the sensor device at the second point in time (vehicle’s control unit records a second set of physiological data over a second interval from sensor devices which relate to the operator of the vehicle, Visconti, Paragraphs 0031-0035 and 0025 and Figure 1);  Atty. Dkt. No. 4557.1350001- 8 -Dr. Torsten SCHON Application No. To Be Assigned 
-compare the first index value and the second index value to provide a result of the comparing that describes a physiological state of the user (comparing the first and second values to determine the physiological state of the driver, Visconti, Paragraphs 0032-0035 and 0037-0039); 
-determine, using the result of the comparing, whether the second index value meets an efficacy criterion describing a preset degree of improvement in the physiological state of the user brought about by the activated first actuator function (comparing the first and second value to determine if the driver trends to satisfaction or dissatisfaction (i.e., meets an efficacy criterion or value), wherein the first actuator function may be increasing or decreasing the response of the car (i.e., actuator of steering, such as power steering, changing the sensitivity of the power steering), Visconti, Paragraphs 0032-0035 and 0036-0039); and 
-if the second index value meets the efficacy criterion, activate the first actuator function once another index value that describes the physiological state of the user has been identified (if the second index meets the efficacy criteria (i.e., satisfaction value) then activating a first actuator such as increasing or decreasing the response of the car (e.g., power steering), moreover meeting the value of either the first, second, or third index value can indicate a state of the user such as being alert or not alert, Visconti, Paragraphs 0032-0033 and 0037-0039).
Visconti does not teach the motor vehicle to select a first actuator of the motor vehicle from a plurality of actuators based on the first index value; generate a first actuator signal that describes an activation of a first actuator function that is to be carried out by the first actuator; transmit the first actuator signal to the first actuator, wherein the sensor device records vital physiological data about the user at a second point in time after the first actuator function has been activated by the sensor device.
(Prinz, Paragraphs 0095-0098). Based on the measured state of health of a vehicle occupant (i.e., a first measurement value), the vehicle can actuate an action such as playing certain music, adjusting the sound, or entering an emergency vehicle control, this is completed via the control system transmitting a signal to the actuator (e.g., music player or vehicle physical control system) (Prinz, Paragraphs 0060, 0077 and 0091-0098).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the motor vehicle of Visconti to select a first actuator of the motor vehicle from a plurality of actuators based on the first index value; generate a first actuator signal that describes an activation of a first actuator function that is to be carried out by the first actuator; transmit the first actuator signal to the first actuator, wherein the sensor device records vital physiological data about the user at a second point in time after the first actuator function has been activated by the sensor device as taught by Prinz.
	It would have been obvious because monitoring the health state of a vehicle occupant can ensure the vehicle is operated safely at all times, wherein the vehicle may take control to protect the driver if the health state of the driver is not proficient to drive (Prinz, Paragraphs 0091-0092).
Regarding Claim 22
Regarding Claim 23, the Applicant’s claim has similar limitations to claim 13 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 13.
Regarding Claim 24, the Applicant’s claim has similar limitations to claim 16 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 16.
Regarding Claim 25, the Applicant’s claim has similar limitations to claim 17 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 17.
Regarding Claim 26, Visconti teaches a tangible computer-readable device having a storage medium, the storage medium storing a program code with instructions that, when executed by a control device, cause the control device to perform operations (processor systems with memory and instructions to run a program, Visconti, Paragraph 0025) comprising: 
-determining, by a control device, a first index value from vital physiological data that is recorded by a sensor device at a first point in time, the vital physiological data being received from the sensor device and the vital physiological data describing a physiological parameter relating to a user of the motor vehicle (vehicle’s control unit records a first set of physiological data over a first interval from sensor devices which relate to the operator of the vehicle, Visconti, Paragraphs 0031-0035 and 0025 and Figure 1); …
-determining, by the control device, a second index value from the vital physiological data recorded by the sensor device at the second point in time (vehicle’s control unit records a second set of physiological data over a second interval from sensor devices which relate to the operator of the vehicle, Visconti, Paragraphs 0031-0035 and 0025 and Figure 1); 
-comparing, by the control device, the first index value and the second index value to provide a result of the comparing that describes a physiological state of the user (comparing the first and second values to determine the physiological state of the driver, Visconti, Paragraphs 0032-0035 and 0037-0039);  Atty. Dkt. No. 4557.1350001- 5 -Dr. Torsten SCHON Application No. To Be Assigned 
-determining, by the control device, using the result of the comparing, whether the second index value meets an efficacy criterion describing a preset degree of improvement in the physiological state of the user brought about by the activated first actuator function (comparing the first and second value to determine if the driver trends to satisfaction or dissatisfaction (i.e., meets an efficacy criterion or value), wherein the first actuator function may be increasing or decreasing the response of the car (i.e., actuator of steering, such as power steering, changing the sensitivity of the power steering), Visconti, Paragraphs 0032-0035 and 0036-0039); and 
-if the second index value meets the efficacy criterion, activating, by the control device, the first actuator function once another index value that describes the physiological state of the user has been identified (if the second index meets the efficacy criteria (i.e., satisfaction value) then activating a first actuator such as increasing or decreasing the response of the car (e.g., power steering), moreover meeting the value of either the first, second, or third index value can indicate a state of the user such as being alert or not alert, Visconti, Paragraphs 0032-0033 and 0037-0039).
	Visconti does not teach the device to include selecting, by the control device, a first actuator of the motor vehicle from a plurality of actuators based on the first index value; generating, by the control device, a first actuator signal that describes an activation of a first actuator function that is to be carried out by the first actuator; transmitting, by the control device, the first actuator signal to the first actuator, wherein the sensor device records vital physiological data about the user at a second point in time after the first actuator function has been activated by the sensor device.
	Prinz teaches a vehicle system which monitors the state of health of a vehicle occupant (Prinz, Paragraphs 0095-0098). Based on the measured state of health of a vehicle occupant (i.e., a first measurement value), the vehicle can actuate an action such as playing certain music, adjusting the sound, or entering an emergency vehicle control, this is completed via the control system transmitting a signal to the actuator (e.g., music player or vehicle physical control system) (Prinz, Paragraphs 0060, 0077 and 0091-0098).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Visconti to include selecting, by the control device, a first actuator of the motor vehicle from a plurality of actuators based on the first index value; generating, by the control device, a first actuator signal that describes an activation of a first actuator function that is to be carried out by the first actuator; transmitting, by the control device, the first actuator signal to the first actuator, wherein the sensor device records vital physiological data 
	It would have been obvious because monitoring the health state of a vehicle occupant can ensure the vehicle is operated safely at all times, wherein the vehicle may take control to protect the driver if the health state of the driver is not proficient to drive (Prinz, Paragraphs 0091-0092).
Regarding Claim 27, the Applicant’s claim has similar limitations to claim 12 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 12.
Regarding Claim 28, the Applicant’s claim has similar limitations to claim 13 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 13.
Regarding Claim 29, Visconti teaches a mobile terminal device comprising a storage medium, the storage medium storing a program code with instructions that, when executed by a control device, cause the control device to perform operations (processor systems with memory and instructions to run a program, Visconti, Paragraph 0025) comprising: 
-determining, by a control device, a first index value from vital physiological data that is recorded by a sensor device at a first point in time, the vital physiological data being received from the sensor device and the vital physiological data describing a physiological parameter relating to a user of the motor vehicle (vehicle’s control unit records a first set of physiological data over a first interval from sensor devices which relate to the operator of the vehicle, Visconti, Paragraphs 0031-0035 and 0025 and Figure 1); …
-determining, by the control device, a second index value from the vital physiological data recorded by the sensor device at the second point in time (vehicle’s control unit records a second set of physiological data over a second interval from sensor devices which relate to the operator of the vehicle, Visconti, Paragraphs 0031-0035 and 0025 and Figure 1); 
-comparing, by the control device, the first index value and the second index value to provide a result of the comparing that describes a physiological state of the user (comparing the first and second values to determine the physiological state of the driver, Visconti, Paragraphs 0032-0035 and 0037-0039);  Atty. Dkt. No. 4557.1350001- 5 -Dr. Torsten SCHON Application No. To Be Assigned 
-determining, by the control device, using the result of the comparing, whether the second index value meets an efficacy criterion describing a preset degree of improvement in the physiological state of the user brought about by the activated first actuator function (comparing the first and second value to determine if the driver trends to satisfaction or dissatisfaction (i.e., meets an efficacy criterion or value), wherein the first actuator function may be increasing or decreasing the response of the car (i.e., actuator of steering, such as power steering, changing the sensitivity of the power steering), Visconti, Paragraphs 0032-0035 and 0036-0039); and 
-if the second index value meets the efficacy criterion, activating, by the control device, the first actuator function once another index value that describes the physiological state of the user has been identified (if the second index meets the efficacy criteria (i.e., satisfaction value) then activating a first actuator such as increasing or decreasing the response of the car (e.g., power steering), moreover meeting the value of either the first, second, or third index value can indicate a state of the user such as being alert or not alert, Visconti, Paragraphs 0032-0033 and 0037-0039).
	Visconti does not teach the mobile device to include selecting, by the control device, a first actuator of the motor vehicle from a plurality of actuators based on the first index value; generating, by the control device, a first actuator signal that describes an activation of a first actuator function that is to be carried out by the first actuator; transmitting, by the control device, the first actuator signal to the first actuator, wherein the sensor device records vital physiological data about the user at a second point in time after the first actuator function has been activated by the sensor device.
	Prinz teaches a vehicle system which monitors the state of health of a vehicle occupant (Prinz, Paragraphs 0095-0098). Based on the measured state of health of a vehicle occupant (i.e., a first measurement value), the vehicle can actuate an action such as playing certain music, adjusting the sound, or entering an emergency vehicle control, this is completed via the control system transmitting a signal to the actuator (e.g., music player or vehicle physical control system) (Prinz, Paragraphs 0060, 0077 and 0091-0098).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the mobile device of Visconti to include selecting, by the control device, a first actuator of the motor vehicle from a plurality of actuators based on the first index value; generating, by the control device, a first 
	It would have been obvious because monitoring the health state of a vehicle occupant can ensure the vehicle is operated safely at all times, wherein the vehicle may take control to protect the driver if the health state of the driver is not proficient to drive (Prinz, Paragraphs 0091-0092).
Regarding Claim 30, the Applicant’s claim has similar limitations to claim 12 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 12.
Regarding Claim 31, the Applicant’s claim has similar limitations to claim 13 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667